Citation Nr: 0901153	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in part, denied service connection 
for hypertension.

The veteran attended and testified at a Board personal 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in November 2008.  A transcript of the hearing is of 
record.


FINDING OF FACT

The evidence for and against the claim is in relative 
equipoise on the question of whether the veteran's current 
hypertension is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the veteran's 
hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Because the 
Board is fully granting service connection for hypertension, 
there is no need to discuss whether VA has complied with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act. 

Service Connection Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If a chronic disease is shown in service, and at any 
time thereafter, no matter how remote in time, service 
connection will be conceded.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002);                          38 C.F.R. §§ 3.307, 3.309 
(2008).  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Factual Background

The veteran's service enlistment examination in July 1972 
indicated a blood pressure reading of 132/88.  In January 
1975, the veteran's blood pressure reading was 146/90.  In 
December 1975, the blood pressure reading was 130/92.  The 
veteran's March 1976 service separation examination indicated 
a blood pressure reading of 120/80.

An August 1996 post-service treatment note from the Loma 
Linda University Medical Center indicated that the veteran 
had hypertension.  In an April 2002 letter, a physician at 
the Heart Center of Tulsa noted a history of hypertension 
since about 1969.  The treating physician noted that the 
veteran currently had severe hypertension but his blood 
pressure was currently in the satisfactory range.

In March 2006 the veteran underwent a VA examination.  The VA 
examiner noted a history of hypertension since 1971.  The 
diagnosis was hypertension.  The subjective factors were 
dizziness, and the objective factors were that the veteran 
was on blood pressure medications.  There was no finding of 
hypertensive heart disease.

The veteran presented to the Muskogee VA Medical Center 
(VAMC) in September 2006 for management of his heart 
condition.  The veteran's hypertension was noted to be 
stable.  The VA treating physician's assistant noted that the 
veteran brought in military records for review which 
demonstrated evidence of hypertension with noted blood 
pressures at 132/88 and 146/90.  The VA physician's assistant 
opined that it was as least as likely as not that the 
veteran's hypertension was related to service.

In August 2007 the veteran underwent another VA examination.  
The veteran reported that he began having high blood pressure 
while in service.  The diagnosis was essential hypertension 
status post cerebrovascular accident with no residuals.  The 
VA examiner opined that the veteran's hypertension and 
coronary heart disease were not related to his military 
service.  The VA examiner gave as reasons for his opinion 
that his review of his service treatment records found no 
evidence of hypertension in service except for one isolated 
blood pressure reading of 140/90; that this isolated reading 
was not sufficient to make a diagnosis of hypertension;   
hypertension was not diagnosed in service; the veteran did 
not receive any treatment for hypertension in service; the 
EKG taken on January 1975, when the blood pressure reading 
was 140/90, was within normal limits; there was no indication 
of any left ventricular hypertrophy, which was a finding due 
to hypertension; there was no evidence that the veteran was 
treated for any condition after the military service within 
one year after discharge after service; and there was no 
treatment for hypertension until 2000.  

In November 2007, the treating physician's assistant at the 
Muskogee VAMC clarified her September 2006 opinion by stating 
that the current guidelines for hypertension have been 
suggested by the seventh report of the Joint National 
Committee, which used the following classification of the 
average of two or more properly measured blood pressure 
readings: stage 1 hypertension was 140-159 systolic or 90-99 
diastolic, and stage 2 hypertension was 160 systolic or 100 
diastolic.  

A February 2008 treatment report from the Loma Linda 
International Heart Institute reported that the veteran had 
probably essential hypertension of undetermined etiology 
undetermined, with poor response to medical therapy.

At the November 2008 personal hearing, the veteran credibly 
testified to elevated blood pressure readings three or four 
times in service; symptoms of hypertension in service and 
continuously since service separation; difficulties with high 
blood pressure continuously since service; and treatment for 
high blood pressure since 1978.

Service Connection Analysis

After a review of the evidence, the Board finds that the 
weight of the competent evidence for and against the claim is 
in relative equipoise on the question of whether the 
veteran's currently diagnosed hypertension is related to his 
service.  The favorable evidence includes service treatment 
records that establish elevated blood pressure readings in 
service.  The veteran has credibly reported or testified to 
elevated blood pressure readings, symptoms of hypertension in 
service and continuously since service separation, 
difficulties with high blood pressure continuously since 
service, and treatment for high blood pressure since about 
1978.  The evidence weighing in favor of the veteran's claim 
includes in-service blood pressure readings, and the 
September 2006 VAMC medical opinion that relates the current 
hypertension to the veteran's service, specifically to the 
elevated blood pressure readings in service.  

The evidence weighing against the veteran's claim includes 
the report of the August 2007 VA examiner's opinion that the 
veteran's hypertension was not related to service.  The 
weight of this opinion is diminished by the fact that the 
bases for the opinion included the factual error of a single 
elevated blood pressure reading; the legally erroneous bases 
of requiring diagnosis of hypertension in service or within 
one year of service, or requiring medical record evidence of 
treatment after service to establish continuous symptoms or 
treatment of high blood pressure; and did not acknowledge the 
credible lay evidence of continuous symptoms and treatment 
after service.  Consequently, the Board finds that this 
negative medical opinion evidence 


is of no more probative value than the September 2006 
favorable VA medical nexus opinion.  For these reasons, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds hypertension was incurred in service.  38 U.S.C.A. § 
5107; 
38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


